Citation Nr: 0802460	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as foot 
problems) as due to the veteran's service-connected 
diabetes mellitus.

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
April 1955, from January 1958 to January 1961, from April 
1961 to June 1975, and from January 1982 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his case on the Board's 
docket pursuant to 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

Finally, in his January 2005 written statement, the veteran 
inquired regarding the status of his claim regarding 
arthritis filed a year earlier.  The matter of the veteran's 
claim for service connection for arthritis is referred to the 
RO for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in a February 2006 rating decision, the 
RO denied the veteran's claim for service connection for 
peripheral neuropathy of the lower extremities (claimed as 
foot problems) as due to his service-connected diabetes 
mellitus.  Thereafter, in an August 2006 signed statement 
signed statement, the veteran stated that he could "not see 
why this was denied.  I am not able to maintain my yard."  
While this was in response to the supplemental statement of 
the case, the Board construes the veteran's August 2006 
statement as a timely notice of disagreement (NOD) as to the 
issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as foot 
problems) as due to his service-connected diabetes mellitus.  
He is not currently service connected for pathology that 
would limit his ability to ambulate.  Accordingly, the Board 
is required to remand this issue to the RO/AMC for issuance 
of a statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC)

The veteran also contends that he is unemployable due to his 
service-connected disabilities that include bilateral hearing 
loss, tinnitus, and diabetes mellitus with bilateral 
cataracts.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  

Effective May 2004, the veteran met the schedular criteria 
for entitlement to TDIU; that is, his service-connected 
bilateral hearing loss was evaluated as 80 percent disabling 
and his tinnitus and diabetes mellitus with bilateral 
cataracts were each evaluated as 10 percent disabling.  The 
veteran's combined disability rating is 80 percent.  

However, in his July 2004 formal claim for a TDIU, the 
veteran maintained that he was unable to work due to his foot 
numbness and swelling.  In February 2006, a VA examiner 
reported an impression of evidence of a mildly predominant 
sensory distal peripheral neuropathy in both lower 
extremities.  But the examiner was unable to attribute these 
clinical signs of peripheral neuropathy to his service-
connected diabetes without resort to speculation.  Given the 
Board's action herein, regarding the veteran's claim for 
service connection for peripheral neuropathy, the Board is of 
the opinion that appellate consideration of his claim for a 
TDIU should be deferred until he has the opportunity to 
perfect an appeal as to this other matter.

As well, in his January 2005 signed statement to the RO, the 
veteran stated that his VA treating physician indicated that 
VA should provide her with the necessary paperwork work 
regarding his ability to be employed because she said the 
veteran was incapable of working.

Additionally, in a statement attached to his May 2005 NOD, 
the veteran said that his service-connected hearing loss had 
worsened in the past few months.  He was last examined by VA 
for this disability in May 2004.

The Board notes that VA examination reports on file contain 
no discussion or medical opinion as to the likelihood that 
the veteran's service-connected disabilities render him 
unemployable.  New examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should issue a statement of 
the case regarding the issue of 
entitlement to service connection for 
peripheral neuropathy (claimed as foot 
problems) as due to the veteran's 
service-connected diabetes mellitus 
that includes a summary of all relevant 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  Then, if, and only if, the 
veteran completes his appeal by filing 
a timely substantive appeal as to this 
issue, should that claim should be 
returned to the Board.

2.	The veteran should be advised by letter 
that he may submit any additional 
evidence he has, including physicians' 
written statements, in support of his 
claim for a TDIU (and service 
connection for peripheral neuropathy, 
if that claim is perfected).

3.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from April 
2006 to the present.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so notified in writing.

4.	Then, the veteran should be scheduled 
for VA examinations, performed by 
physicians (if available), to determine 
whether his service-connected 
disabilities, alone, render him 
unemployable.  Appropriate examinations 
should be scheduled to evaluate all of 
the veteran's service-connected 
disabilities, to include (i) ear, nose, 
and throat (ENT), (ii) audiology, (iii) 
endocrinology/diabetes mellitus, (iv) 
ophthalmology, and (v) any other 
indicated examinations.  All indicated 
tests and studies should be conducted 
and all clinical findings should be 
reported in detail.  The examiners are 
specifically requested to respond to 
the following:

a.	The examiners should comment as to 
the extent that the veteran's 
service-connected bilateral 
hearing loss, tinnitus, and 
diabetes mellitus with bilateral 
cataracts disabilities interfere 
with his ability to maintain 
employment.

b.	A complete rationale should be 
provided for all opinions 
rendered.  The veteran's claims 
folder must be available to the 
examiners for review in 
conjunction with the examinations 
and the examination reports should 
indicate if the examiners reviewed 
the veteran's medical records.

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for a 
TDIU.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



